EXHIBIT 10.1 K°Air Energy Distributor Agreement Licensee: Halex Energy Corporation Contact name/title:Jeffery Lamberson, President Address:9190 Double Diamond Parkway, Reno, NV 89521 Phone:1‐916‐293‐6337 E‐mail: info@halexenergy.com K°Air Energy, Inc. ("K°Air") agrees to appoint the entity named above (Licensee) as a Distributor under the K°Air Distributor Program upon the following terms and conditions, and Licensee accepts such appoint. NOW THEREFORE, in consideration of the mutual promises, covenants and obligations contained herein the parties agree as follows: 1. Definitions.As used herein: "Product"means the K°Air Pressure Power Units available under the K°Air Distributor Program and as set forth in Schedule ‘A’, together with related user manuals. "End‐user"means a person or entity, which enters into a purchase and sale or a license or sub‐ license to use the Product for internal purposes and not for resale, relicensing or redistribution of any kind. “End‐userLicense”means the K°Air End‐user license agreement for the Product as may be provided by K°Air from time to time. “Territory”means, unless otherwise specified above, the State of California in the United States of America. 2. Appointment. Subject to the terms and conditions of this Agreement, K°Air grants Licensee: (i) an exclusive, nontransferable license to distribute the Product to End‐users in the Territory, subject to the terms of the End‐user License. 3. Restrictions. Licensee shall market and promote the Product consistent with good business ethics and reasonable industry standards and in a manner that will reflect favorably on KAir and on the goodwill and reputation of KAir. All communications to the media or the general public, including without limitation, press releases, regarding this Agreement or the relationship of the parties, shall require the prior written approval of KAir. 3.2 Licensee shall not distribute the Product to anyone who infringes K°Air’s rights therein or for any other purpose except as expressly set out. Licensee shall not adapt, modify, reverse engineer, decompile or in any other manner disassemble the Product or any parts or components thereof, or modify the End-user License, or any part thereof. 4.
